In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00147-CV

NATHAN ROBINSON AND MISTI                 §   On Appeal from the 271st District Court
ROBINSON, INDIVIDUALLY AND AS
REPRESENTATIVES OF ALL PERSONS
SIMILARLY SITUATED, Appellants            §   of Jack County (15-02-019)


V.                                        §   August 31, 2022

HOME OWNERS MANAGEMENT                    §   Memorandum Opinion by Justice Womack
ENTERPRISES, INC. D/B/A HOME OF
TEXAS AND WARRANTY
UNDERWRITERS INSURANCE
COMPANY, Appellees

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dana Womack
                                        Justice Dana Womack